Citation Nr: 0704617	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for major depressive 
disorder and generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1971 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2005, the veteran withdrew his request for a hearing.  
38 C.F.R. § 20.704 (2006).

The claim of service connection is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

REMAND 

In June 2005, the veteran submitted additional evidence and 
he did not waive the right to have the evidence initially 
reviewed by the RO.  For this reason further procedural 
development is necessary. 

Also as the medical evidence of record is insufficient to 
decide the claim further evidentiary development is 
necessary. 

Accordingly, the claim is remanded of the following action: 

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Request the record of in-patient care 
under the name Kevin C. McTighe at the VA 
hospital in Montrose, New York, with 
admission on September 23, 1971. 

3. Schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
to determine whether it is at least as 
likely as not that the current 
psychiatric symptomatology, diagnosed as 
major depressive disorder and generalized 
anxiety disorder, is related to service.  
The claims folder must be made available 
to the examiner for review. 

The examiner is asked to comment on 
the clinical significance of the 
reports of A.T., Ph.D., and H.D.K., 
MD, dated in October1971, which are 
in the service medical records, and 
the psychiatric evaluation by the 
Navy in October 1971 with the 
diagnostic impression of immature 
personality, which was the basis for 
the veteran's administrative 
discharge. 

The examiner is also asked to 
comment on the opinions that the 
veteran's service aggravated his 
psychiatric condition.  See report 
of VA mental disorder examination, 
dated in October 2003, and report of 
April 2005 by the Director of the 
Portland VA's Dialectical Behavior 
Therapy Program.  The opinions raise 
the question of a pre-existing 
psychiatric disorder other than a 
personality disorder, as no 
psychiatric history or finding was 
noted on entrance examination. 

The examiner is asked to express an 
opinion on the whether the reports 
of A.T., Ph.D., and H.D.K., MD, 
dated in October1971, and the 
psychiatric evaluation by the Navy 
in October 1971 establish a pre-
existing psychiatric disorder other 
than a personality disorder, and, if 
so, whether the pre-existing 
psychiatric disorder was aggravated 
beyond the natural progression of 
such a disorder, considering that 
the first post-service documentation 
of a psychiatric complaint was in 
2003, thirty years after service. 

In formulating the opinion, 
the examiner is asked to 
consider that the term "at 
least as likely as not" does 
not mean "within the realm 
of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of as it is to find 
against. 

Also the term "aggravation" 
means an increase in 
severity, that is, a 
worsening of the underlying 
condition as contrasted to a 
worsening of symptoms. 

If the requested opinion 
cannot be provided without 
resort to speculation, the 
examiner should so state.    

3. After the development has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


